Pendleton brought suit against the insurance company on a life insurance policy which he averred was issued to his wife, who died on December 24, 1934. It is averred that the policy contained the name of no beneficiary, but that all premiums were paid by plaintiff with money earned by him. An exception of no cause of action was maintained by the trial court.
We consider this disposition of the case correct as the mere fact that the plaintiff may have paid the premiums does not give him any standing to contend that he was the beneficiary under the policy. As already pointed out, by averring that there was no beneficiary, he clearly concedes that he was not the beneficiary.
Judgment affirmed.